Spencer, J.
Defendant, Joseph L. Shay, Jr., as the result of a plea bargain pled guilty to the offense of attempted burglary. He prosecutes this appeal from a sentence of not less than 3 nor more than 9 years in the *349Penal and Correctional Complex, alleging excessiveness of sentence. We affirm.
Defendant, who has a severe drinking problem, has a previous felony record. He has been convicted of burglary on three different occasions and has served time in the Penal Complex. An habitual criminal charge was dismissed pursuant to a plea bargain. The statutory penalty for the offense is 1 to 10 years. § 28-532.01, R. R. S. 1943. The penalty assessed is within the statutory limits and is not excessive on defendant’s record.
As we said in State v. McCurry, 198 Neb. 673, 254 N. W. 2d 698 (1977): “A sentence imposed within statutory limits will not be disturbed on appeal absent an abuse of discretion.”
There has been no abuse of discretion herein. The judgment is affirmed.
Affirmed.